Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Examiner notes the amendments filed 07/20/2022 have overcome all outstanding 112(b) and 112(d) rejections. 
Reasons for Allowance
Claims 1-5 and 7-20 allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 has been amended to claims the optical glass comprises Fe2O3 as the heat ray absorption component, wherein a content of Fe2O3 in the optical glass is from 2 to 40 ppm by mass.
As noted in the non-final rejection dated 01/24/2022, claim 5 is directed towards the optical glass comprising NiO as the heat ray absorption component, wherein a content of NiO in the optical glass is from 0.5 to 10 ppm by mass. 
The closest prior art is considered to be Mikami (US20160304390, hereinafter referred to as Mikami). Mikami does not disclose or make obvious a glass comprising NiO as the heat ray absorption component, wherein a content of NiO in the optical glass is from 0.5 to 10 ppm by mass. Mikami does not disclose or make obvious a glass which comprises Fe2O3 as the heat ray absorption component, wherein a content of Fe2O3 in the optical glass is from 2 to 40 ppm by mass. As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the glass as claimed in independent claims 1 and 5.
All claims not specifically addressed are allowed due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731